Citation Nr: 0911853	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-27 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for hearing loss.

2.	Entitlement to service connection for internal 
hemorrhoids.

3.	Entitlement to service connection for ulcerative 
proctitis.

4.	Entitlement to service connection for hypertension, to 
include as due to in-service exposure to Agent Orange or 
benzene chemicals.

5.	Entitlement to service connection for a heart disorder, 
claimed as secondary to hypertension.

6.	Entitlement to service connection for a right kidney 
disorder, to include renal cell carcinoma, claimed as due 
to in-service exposure to Agent Orange or benzene 
chemicals.

7.	Entitlement to service connection for Hashimoto's 
thyroiditis with goiter, also claimed as a thyroid 
disorder, claimed as due to in-service exposure to Agent 
Orange or benzene chemicals.

8.	Entitlement to service connection for gallstones, claimed 
as due to in-service exposure to Agent Orange or benzene 
chemicals.

9.	Entitlement to service connection for poor vision, to 
include refractive error.


REPRESENTATION

Appellant represented by: Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to December 
1970.  He is the recipient of numerous commendations, to 
include the Vietnam Campaign Medal and the Vietnam Service 
Medal.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied service connection for hearing loss; internal 
hemorrhoids; ulcerative proctitis; hypertension; a heart 
condition; renal cell carcinoma, right kidney; Hashimoto's 
thyroiditis with goiter; gallstones and a refractory error.  
The RO issued a notice of the decision in October 2004, and 
the Veteran timely filed a Notice of Disagreement (NOD) in 
October 2005.  Subsequently, in June 2006 the RO provided a 
Statement of the Case (SOC), and thereafter, in July 2006, 
the Veteran timely filed a substantive appeal.

The Veteran requested a Travel Board hearing on these 
matters, which was held in August 2007 where he presented as 
a witness before the undersigned acting veterans law judge.  
A transcript of the hearing is of record.

In August 2007 and October 2007 documents, the Veteran 
relinquished his right to have the RO consider, in the first 
instance, some additionally submitted evidence.  The Board 
accepts this as a valid waiver of initial RO consideration of 
the new evidence submitted.  38 C.F.R. § 20.1304(c).

At his Travel Board hearing, the Veteran reported having 
experienced ringing in the ears during service, see Hearing 
Transcript at 6, and an August 2004 VA audiological 
examination report notes the Veteran's continued complaints 
of tinnitus, and further recommends that the Veteran undergo 
additional evaluation for dizziness and tinnitus.  See August 
31, 2004 VA Audiological Examination Report.  In the Board's 
view, such testimony and evidence raises the issue of 
entitlement to service connection for tinnitus.  See Friscia 
v. Brown, 7 Vet. App. 294, 297 (1994); Waddell v. Brown, 5 
Vet. App. 454, 456 (1993); Walls v. Brown, 5 Vet. App. 46, 49 
(1993) (recognizing that the Board "is obligated to consider 
all issues reasonably raised by the record").  Therefore, 
the Board refers this matter to the RO for appropriate 
consideration in the first instance.  

With respect to the Veteran's claims for service connection 
for (1) hearing loss; (2) internal hemorrhoids; (3) 
ulcerative proctitis; (4) hypertension; (5) a heart disorder, 
claimed as secondary to hypertension; (6) right kidney 
disorder, to include renal cell carcinoma; (7) Hashimoto's 
thyroiditis with goiter, also claimed as a thyroid disorder; 
and (8) gallstones, these aspects of the appeal are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the Veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide in a timely fashion, any presumed 
prejudice has been rebutted.

2.	The Veteran currently has diagnoses of presbyopia and 
hyperopia, and a possible diagnosis of a cataract; 
presbyopia and hyperopia constitute non-compensable 
refractive errors, and the medical evidence of record does 
not suggest that any causal link exists between the 
possible cataract and the Veteran's period of active 
service or any incident thereof.


CONCLUSION OF LAW

Service connection for poor vision, to include refractive 
error, is not warranted.  38 U.S.C.A. §§ 5013, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include a duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and they redefine the obligations of VA with 
respect to the duty to assist a veteran with the claim.  

a. Duty to Notify
VA has a duty to notify a veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2004 and June 2006 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate his claim for service connection for 
poor vision, to include refractive error.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23,353, 23,354 
(Apr. 30, 2008).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The June 2004 and June 2006 letters from the RO satisfy these 
mandates.  The June 2004 letter informed the Veteran about 
the type of evidence needed to support his claim, namely, 
proof of:  (a) an injury in military service or disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease; (b) a current 
physical or mental disability; and (c) a relationship between 
the current disability and an injury, disease or event in 
service.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the Veteran, such as medical 
records, employment records and records held by any Federal 
agency, provided the Veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the Veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the Veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claim.  Although not 
required to do so, it also specifically asked the Veteran to 
provide VA with any other supporting evidence or information 
in his possession, and the June 2006 correspondence apprised 
the Veteran about the manner in which VA calculates 
disability ratings and assigns effective dates in accordance 
with Dingess.  The Board thus finds that the Veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide all of such notice to the Veteran prior to 
the October 2004 RO decision that is the subject of this 
appeal.  See June 2006 RO Letter.  Where such a timing error 
occurs, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In the instant case, the Board determines that any presumed 
prejudice to the Veteran as a result of the belated Dingess 
notification in June 2006 has been rebutted.  Because the 
Board is denying the claim for service connection for 
defective vision, any questions as to the assignment of a 
disability rating or an effective date have been rendered 
moot.  See e.g., Christman v. Am. Cyanamid Co., 578 F. Supp. 
63, 67 (D.W.Va. 1983) (noting that "mootness means that no 
actual controversy exists which is subject to judicial 
resolution").  Therefore, as the Veteran has not received an 
award of VA benefits relating to his claimed eye disorder, 
the presumed prejudice stemming from the belated Dingess 
notification letter has been rebutted.   

b. Duty to Assist
VA also has a duty to assist a veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
. . . claim").  This duty includes assisting the veteran in 
obtaining records and providing medical examinations or 
obtaining medical opinions when such are necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) 
(setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, but it did not provide him 
with an eye examination, apparently because the RO did not 
deem such an opinion or examination to be "necessary" to 
render its decision on this claim.  See 38 U.S.C.A. § 
5103A(d)(1); accord 38 C.F.R. 3.159(c)(4).  38 U.S.C.A. § 
5103A(d)(2) and 38 C.F.R. § 3.159(c)(4) require the Secretary 
to treat an examination or opinion as being necessary to make 
a decision on a claim if, taking into consideration all 
information and law or medical evidence (including statements 
of the veteran), there is "(1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) there is 
insufficient competent medical evidence for the Secretary to 
make a decision on the claim."  McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); see Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005) (discussing 
provisions of 38 U.S.C.A. § 5103A(d)); Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1354-56 
(2003) (discussing provisions of 38 C.F.R. § 3.159(c)(4) and 
upholding this section of the regulation as consistent with 
38 U.S.C.A. § 5103A(d)).  

In the instant case, the Board determines that a VA eye 
examination is not necessary to render a full and fair 
decision on the claim.  As described in greater detail below, 
the medical evidence of record demonstrates that the Veteran 
currently has a bilateral refractive error, which does not 
qualify as a "disease" or "injury" for which any claimant 
may receive VA compensation, see 38 C.F.R. § 3.303(c), and 
that he may have a possible cataract change.  The Veteran's 
service treatment records are negative for a diagnosis of 
cataracts and further reflect that he received only a 
diagnosis of a refractive error at that time.  Moreover, the 
Veteran testified at his August 2007 Travel board hearing 
that he incurred no other in-service eye injuries.  See 
Hearing Transcript at 37.  Thus, in the absence of an in-
service eye injury and without another currently diagnosed 
eye "disease" that the evidence suggests may be linked to 
active service, VA has no duty to provide an examination or 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); McLendon, 20 Vet. App. at 81; see also, Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  The Board 
further finds that the medical evidence of record is 
sufficient to resolve this appeal.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board concludes that VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, 419 F.3d at 1318; Coburn, 19 Vet. App. at 431.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, 7 Vet. App. at 505 ("When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact 'incurred' during the veteran's 
service, or by evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

b. Refractive Error
According to 38 C.F.R. § 3.303(c), congenital or 
developmental defects and refractive errors of the eye do not 
qualify as "diseases" or "injuries" for which VA 
compensation is payable under applicable law.  See Terry v. 
Principi, 340 F.3d 1378, 1383-84 (2003) (discussing 38 C.F.R. 
§ 3.303(c) and validating VA's exclusion of refractive error 
from "diseases" or "injures" subject to VA compensation 
benefits); Palczewski v. Nicholson, 21 Vet. App. 174, 179 
(2007).  

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  




III. Analysis

a. Factual Background
The Veteran's DD Form 214 and DA Form 2658 disclose that he 
served with the 268th Aviation Battalion in Phu Hiep in the 
Republic of Vietnam from January 23, 1970, to December 14, 
1970.  During his tour, he worked as a surveillance infrared 
repairman.  

As reflected in the Veteran's October 1968 Report of Medical 
Examination for Pre-Induction, he received a normal clinical 
evaluation of all systems.  It was noted, however, that he 
had 20/25 and 20/50 distant vision in the right and left 
eyes, respectively, with corrected vision of 20/20 in the 
right eye and 20/50 in the left eye.  His near vision was 
corrected by lenses.  In the accompanying Report of Medical 
History, the Veteran reported that he was in fair health.  He 
affirmed that he had experienced eye trouble and had worn 
glasses or contact lenses prior to service.  The examiner 
also noted that the Veteran used eyeglasses.  

During his tour of duty, the Veteran received at least three 
eye examinations and eyeglass prescriptions.  Specifically, a 
March 1969 Chronological Record of Medical Care indicates 
that the Veteran complained of tiredness in his eyes while 
performing near-sighted work, although his distant vision 
appeared to be fine.  An October 1969 Spectacle Order Form 
indicates that the Veteran was to use bifocals in order to 
perform his duties.  The Veteran again complained of eye 
strain and some blurry vision without acute changes in April 
1970 as a result of working nights, performing fine work, and 
reading.  The examiner noted that he had poor depth 
perception, amblyopia and refractive error, and that the 
Veteran first started wearing glasses at age 11.  He 
recommended that the Veteran order new prescription glasses, 
which were in fact ordered in July 1970.  

The Veteran's December 1970 Report of Medical Examination for 
Separation reflects a normal clinical evaluation of all 
systems.  It was again noted that the Veteran had bilateral 
refractive error, but no other eye-related maladies were 
documented.  

As noted in a February 2004 private medical report, the 
Veteran complained of decreased night-time and near vision.  
The clinician noted his history of hyperopia.  After 
conducting an eye examination, the clinician diagnosed the 
Veteran with hyperopia and presbyopia of both eyes, 
commenting that this "slight decreased vision at night may 
be the glasses change or the very subtle cataract change." 

At his August 2007 Travel Board hearing, the Veteran 
reiterated that he complained of eye strain during his period 
of active service, due to lack of light and working with 
small parts.  Hearing Transcript at 35-36.  He denied having 
any other eye injury during service, such as spilling of a 
substance in the eyes.  Hearing Transcript at 37.  The 
Veteran conveyed that his eye sight had worsened over time 
and that he continued to use eyeglasses.  Hearing Transcript 
at 36, 37.  

b. Discussion
The Board determines that the evidence preponderates against 
the Veteran's service connection claim for poor vision, to 
include refractive error.  Specifically, the medical evidence 
of record demonstrates that the Veteran currently has 
hyperopia and presbyopia, both of which disorders constitute 
non-compensable "refractive errors."  See Dorland's 
Illustrated Medical Dictionary 884, 1503 (30th ed. 2003) 
(defining "hyperopia" as an "error of refraction" and 
defining "presbyopia" as "hyperopia and impairment of 
vision due to advancing years or to old age"); see also 38 
C.F.R. § 3.303(c).  In addition, while a single private 
medical record dated February 2004 suggests that the Veteran 
may have a subtle cataract change, the evidence of record 
does not suggest or establish any causal, or potential 
causal, link between the cataract and the Veteran's active 
service or any incident thereof.  Further, the Veteran's 
service treatment records do not document, and the Veteran 
has not alleged, that he incurred any other eye 
"disability" or "injury," as contemplated by 38 C.F.R. § 
3.303, to include cataracts, during service.  See Hearing 
Transcript at 37.  Under such circumstances, the Board 
determines that the preponderance of the evidence weighs 
against the claim, and therefore the claim for service 
connection for poor vision must be denied. 




IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection for poor vision, to include refractive error, is 
not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply to the instant case.  Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert, 1 
Vet. App. at 56.  


ORDER

Service connection for poor vision, to include refractive 
error, is denied.


REMAND

As noted in the Introduction, the Board finds that additional 
development is warranted to address the merits of the 
Veteran's remaining service connection claims.  38 C.F.R. § 
19.9 (2008).  A summation of the relevant evidence is set 
forth below.  

Service Records
As reflected in the Veteran's October 1968 Report of Medical 
Examination for Pre-Induction, he received a normal clinical 
evaluation of all systems.  His blood pressure was 146/88, 
and audiometric testing conducted at this time disclosed the 
following scores:


500 Hz
1000 Hz
2000 Hz
4000 Hz
RIGHT EAR
0
0
-10
-5
LEFT EAR
10
5
5
0

In the Veteran's companion October 1968 Report of Medical 
History, he reported that he was in fair health.  The Veteran 
further indicated that he had experienced piles or rectal 
disease.

The Veteran's December 1970 Report of Medical Examination for 
Separation again reflects a normal clinical evaluation of all 
systems.  Although he did not undergo testing by an 
audiometer, his hearing was assessed as 15/15 (whispered 
voice) at this time, and his blood pressure was 140/88.  

Hearing Loss
The post-service record reveals that in August 2004 the 
Veteran submitted to a VA audiological examination; the 
clinician did not review the claims file.  On the examination 
report, it was noted that the Veteran had military noise 
exposure from jets and rifle fire.  After performing 
appropriate testing, the audiologist determined that the 
Veteran's "audiometric thresholds from 500-4,000Hz indicate 
hearing within normal limits bilaterally."  (Emphasis in 
original).  

A September 2004 private medical record also documents the 
Veteran's complaints of hearing trouble when around crowds of 
people.  The physician noted that the Veteran reported having 
a VA audiological examination, which he requested that VA 
forward to the physician for review.  The physician diagnosed 
the Veteran with "possible presbycusis," which he indicated 
"could be related to high noise exposure as a young adult."  
The examiner further commented that he would await review of 
the August 2004 VA audiological examination if it became 
available to him.  

At his August 2007 Travel Board hearing, the Veteran conveyed 
that he served in the flight line in Vietnam for about one 
year as an electrical repairman.  Hearing Transcript at 3.  
This job would require him to perform pre-flight testing of 
airplanes, where he was surrounded by motors, engines and 
aircraft taking off.  Hearing Transcript at 3-4.  The Veteran 
conveyed that such work exposed him to constant loud noise 
for which he wore no hearing protection.  Hearing Transcript 
at 3-4, 7.  He also described his post-service vocation, 
which consisted of performing administrative and clerical 
duties in an office.  Hearing Transcript at 5.  The Veteran 
reported that he did not partake in hunting or concert-going, 
and he did not have any other loud noise exposure apart from 
his in-service acoustic trauma.  Hearing Transcript at 5, 9.  
He also affirmed that his hearing loss had worsened since the 
last 2004 VA audiological examination.  Hearing Transcript at 
42-43.   

Thereafter, in September 2007 the Veteran submitted to a 
private audiogram.  The Board cannot ascertain, however, 
whether this examination was conducted in accordance with the 
requisite procedures outlined in 38 C.F.R. § 4.85.

The Board determines, in light of the Veteran's credible 
testimony that he had exposure to loud noise during service, 
that he experienced no other acoustic trauma post-service, 
and that his hearing loss has worsened since the August 2004 
VA examination, that a VA audiological examination is 
warranted.  See McLendon, 20 Vet. App. at 81; accord 38 
U.S.C.A. § 5103A.  Additionally, because the Veteran alleges 
that his hearing loss has worsened since the last VA 
examination in 2004, such that any current hearing loss may 
now meet the minimum standard established by VA regulation to 
constitute disabling hearing loss, another examination is 
required for this reason also.  Accordingly, this claim is 
remanded for such development. 

Internal Hemorrhoids & Ulcerative Proctitis
The Veteran was diagnosed with hemorrhoids in December 1989 
and proctitis in January 1990.  Additionally, as reflected in 
private medical records spanning June 1999 to February 2002, 
the Veteran had a history of proctitis manifested by rectal 
bleeding, stomach pain, cramping and fecal urgency, and 
internal hemorrhoids.  A physical examination performed in 
September 2002 revealed no palpable mass in the rectum, with 
negative stool hemoccult, while April 2004 and June 2006 
medical records indicated that the Veteran had a normal 
rectal examination. 

A March 2006 gastrointestinal (GI) consult further documents 
that the Veteran first received a diagnosis of ulcerative 
proctitis in the 1990s.  He received treatment for this 
disorder, to include edema and medication, until 1999 when 
his symptoms completely disappeared.  In 2002, and again in 
2005, the Veteran experienced flare-ups of this disorder and 
he resumed active treatment.  A colonoscopy also performed in 
March 2006 yielded normal results apart from the ulcerative 
proctitis, and by December 2006, the Veteran's private 
physician determined that his ulcerative proctitis was mildly 
active.  

During his Travel Board hearing, the Veteran reported that he 
developed gastrointestinal maladies during his tour in 
Vietnam due to straining when checking equipment.  Hearing 
Transcript at 9.  He recalled that he received treatment for 
diarrhea in Vietnam and noted that he continued to receive 
treatment for these types of maladies post-service.  Hearing 
Transcript at 10, 13.  Similarly, in his July 2004 statement, 
the Veteran conveyed that while serving at Phu Hiep in 
Vietnam in March 1970 and July 1970, he reported to sick call 
with complaints of stomach/intestinal pains and diarrhea.

The Board finds credible the Veteran's assertions that he 
experienced gastrointestinal symptoms while on active duty.  
In the Board's view, the fact that he has post-service 
diagnoses of internal hemorrhoids and ulcerative proctitis, 
which are manifested by fecal urgency and the like, raises 
the issue of a possible nexus between the similar symptoms 
during service and post-service.  While the Veteran is not 
competent to provide a medical diagnosis as to what, if any, 
diseases he may have had during service, he is competent to 
describe the symptoms he experienced, which he has done.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (noting 
that a layperson "is competent to provide information 
regarding visible, or otherwise observable, symptoms of 
disability").  Accordingly, these claims must be remanded in 
order to obtain appropriate medical examinations and nexus 
opinions.  See McLendon, 20 Vet. App. at 81; accord 38 
U.S.C.A. § 5103A.

Hypertension & Heart Disorder
Post-service private treatment records disclose that the 
veteran received a diagnosis of hypertension as early as 
September 1982, and that he has received continuous 
monitoring of this disorder since that time.  A January 2007 
private medical record indicates that the Veteran underwent 
heart surgery in the nature of a coronary angiography.  He 
received a diagnosis of severe single vessel coronary artery 
disease (CAD).  

At his Travel Board hearing, the Veteran stated that he had 
high-normal blood pressure readings upon service separation 
in December 1970, and that the stress from serving in Vietnam 
as well as his exposure to Agent Orange may have caused his 
current hypertension.  Hearing Transcript at 14-15, 17, 19.  
He noted that he first received a diagnosis of hypertension 
in the early 1980s, see Hearing Transcript at 14-15, 19, and 
he also submitted an article dated July 2007, which suggests 
that a possible association exists between exposure to Agent 
Orange and the development of hypertension.

As for the Veteran's heart disorder, he noted that he had 
coronary artery disease for which he underwent surgical 
treatment in January 2007, at which time physicians inserted 
a stent.  Hearing Transcript at 22-23.  The Veteran made 
clear in his testimony that he believed his heart disease is 
secondary to his hypertension, rather than directly related 
to his period of active service.  Hearing Transcript at 24.  

The Board notes that the Veteran's service treatment records 
reflect blood pressure readings on entry and upon exit that 
fall on the high end of normal, see Dorland's Illustrated 
Medical Dictionary 889 (30th ed. 2003) (defining 
"hypertension" as "high arterial blood pressure" 
manifested by blood pressure readings "ranging from 140mm Hg 
systolic and 90 mm Hg diastolic to as high as 200mm Hg 
systolic and 110mm Hg diastolic."), and the Veteran has 
further presented evidence in the form of a medical article 
that suggests that a causal link may exist between 
hypertension and exposure to Agent Orange.  In the Board's 
view, such evidence again raises the possibility that a nexus 
may exist between his current hypertension and his period of 
active service.  Therefore a remand is warranted in order to 
obtain a medical nexus opinion on this issue.  See McLendon, 
20 Vet. App. at 81; accord 38 U.S.C.A. § 5103A.  

As for the Veteran's heart disorder service connection claim, 
claimed as secondary to claimed hypertension, the Board finds 
that it cannot fully and fairly adjudicate this issue until 
the required development and readjudication of the 
hypertension service connection claim has been completed, as 
these claims are inextricably intertwined together.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation).  

Kidney, Thyroid & Gallstone Disorders Due to Exposure to 
Herbicides (Agent Orange) or Benzene Chemicals
As noted above, the Veteran's service personnel records 
disclose that he served with the 268th Aviation Battalion in 
the Republic of Vietnam from January 23, 1970, to December 
14, 1970.  Accordingly, pursuant to 38 C.F.R. § 
3.307(a)(6)(iii), the Veteran is presumed to have been 
exposed to herbicide agents, to include Agent Orange.  

The Veteran received diagnoses of goiter as early as November 
1989, and November 2001 and June 2002 private treatment 
records indicate that the Veteran had gallstones.  A 
September 2002 private medical record documents that the 
Veteran had asymptomatic gallbladder stones.  

An April 2004 private medical report documents the Veteran's 
history of renal cell cancer, status post nephrectomy in 
2001, and Hashimoto's thyroiditis, status post subtotal 
thyroid resection in February 2003.  June 2003, July 2004 and 
August 2004 private progress notes disclose similar 
information.  A physical examination conducted in April 2004 
revealed a normal thyroid, clear lungs, and a normal 
cardiovascular system.  Based on these data, the clinician 
diagnosed the Veteran with a history of right nephrectomy 
secondary to malignancy and a history of thyroidectomy.  

In relation to his kidney claim, during his August 2007 
hearing, the Veteran recalled that he had received a 
diagnosis of renal cell carcinoma and had his right kidney 
removed in December 2001.  Hearing Transcript at 25, 26.  He 
asserted his belief that this was causally related to his in-
service exposure to Agent Orange.  Hearing Transcript at 27-
28, 39.  He also noted that his kidney disorder caused a 
general decline in health manifested by pain in the legs, and 
a decrease in stamina.  Hearing Transcript at 32.  The 
Veteran conveyed that he had to exercise caution with his 
diet and take care to remain hydrated.  Hearing Transcript at 
33.  He had not ever had dialysis, and he indicated that no 
medications were available to alleviate his symptoms.  
Hearing Transcript at 33.      

The Veteran further testified that he began to have thyroid 
problems in 1989, to include a diagnosis of goiter.  Hearing 
Transcript at 30.  He conveyed his impression that his 
exposure to benzene fumes and Agent Orange during his service 
in Vietnam caused his thyroid disorder.  Hearing Transcript 
at 30-31.  Similarly, the Veteran asserted his belief that 
exposure to these toxins caused him to develop gallstones, 
which were present but asymptomatic at this time.  Hearing 
Transcript at 33-35.  

The Board finds that a remand is warranted to obtain a 
medical opinion as to the likely causal relationship, if any, 
between the Veteran's presumed herbicide exposure or exposure 
to benzene chemicals and his subsequent development of renal 
cell carcinoma, Hashimoto's thyroid disorder and gallstones.  
The Board recognizes that these disorders are not expressly 
contained in the list of diseases presumed to be associated 
with exposure to herbicides under 38 C.F.R. § 3.309(e).  
However, this fact does not preclude a claimant from 
attempting to establish service connection on a direct basis.  
See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding 
that "[t]he availability of presumptive service connection 
for some conditions based on exposure to Agent Orange does 
not preclude direct service connection for other conditions 
based on exposure to Agent Orange.").  

Additionally, the Board observes that Note (1) of the 
regulation offers guidance as to what disorders are included 
in the term "soft tissue sarcoma."  This Note, however, 
does not provide an exhaustive list of diseases that qualify 
as soft tissue sarcoma.  In this regard, the Board is left to 
wonder whether the Veteran's renal cell carcinoma may 
constitute a type of soft tissue sarcoma under 38 C.F.R. § 
3.309(e), and must solicit the expertise of a medical 
professional to make such a determination.  Id., at 124 
(noting that the Board may not rely on its own lay opinion as 
to medical issues); accord Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Moreover, as the Veteran has credibly 
testified that he worked around chemicals such as benzene, 
the Board determines that further development as to any 
association between this chemical and these three disorders 
must be explored.  See McLendon, 20 Vet. App. at 81; accord 
38 U.S.C.A. § 5103A.  

Accordingly, this case is remanded to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  With respect to the claim for 
entitlement to service connection of a 
heart disorder, claimed as secondary to 
claimed hypertension, the AOJ should 
provide the Veteran with a legally 
adequate VCAA duty to notify notice that 
includes a discussion of the requirements 
for secondary service connection.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2008); 
see also Allen v. Brown, 7 Vet. App. 439 
(1995) (secondary service connection on 
the basis of the aggravation of a 
nonservice-connected disorder by service-
connected disability).  

2.  With respect to the claim for service 
connection for gallstones, claimed as due 
to in-service exposure to Agent Orange or 
benzene chemicals, the AOJ should provide 
the Veteran with a legally adequate VCAA 
duty to notify notice, as none has been 
provided as to this claim.  

3.  The Veteran must be afforded a VA 
audiological examination with respect 
to his claim for service connection for 
hearing loss.  The claims folder must 
be made available to the examiner.  As 
part of the examination, the examiner 
is requested to provide an opinion as 
to whether it is at least as likely as 
not, i.e., at least a 50 percent 
probability, that any currently 
diagnosed hearing loss is etiologically 
related to service, including in-
service noise exposure.  A supporting 
rationale must be provided for all 
opinions expressed.  

4.  The Veteran must be afforded a 
gastrointestinal/rectum and anus 
examination(s), as appropriate, with 
respect to his claims for service 
connection for internal hemorrhoids and 
ulcerative proctitis.  The claims folder 
must be made available to the examiner.  
As part of the examination, the examiner 
is requested to provide an opinion as to 
whether it is at least as likely as not, 
i.e., at least a 50 percent probability, 
that 

(a) the Veteran's internal 
hemorrhoids are causally related to 
his period of active service or any 
incident thereof, to include 
straining from lifting or his 
reported in-service symptoms of 
stomach pains, cramping and 
diarrhea;

(b) the Veteran's ulcerative 
proctitis is causally related to his 
period of active service or any 
incident thereof, to include 
straining from lifting or his 
reported in-service symptoms of 
stomach pains, cramping and 
diarrhea.

A supporting rationale must be provided 
for all opinions expressed.  

5.  The Veteran must be afforded a 
cardiovascular/hypertension examination, 
as appropriate, with respect to his 
claims for service connection for 
hypertension.  The claims folder must be 
made available to the examiner.  As part 
of the examination, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not, 
i.e., at least a 50 percent probability, 
that the Veteran's hypertension is 
causally related to his period of active 
service or any incident thereof, to 
include stress related to his service in 
Vietnam and/or his presumed exposure to 
Agent Orange or benzene chemicals.  A 
supporting rationale must be provided for 
all opinions expressed.  

6.  The Veteran must be afforded an 
appropriate examination with respect to 
his claim for service connection for a 
right kidney disorder.  The claims folder 
must be made available to the examiner.  
As part of the examination, the examiner 
is requested to provide an opinion as to 
whether it is at least as likely as not, 
i.e., at least a 50 percent probability, 
that the Veteran's renal cell carcinoma 
of the right kidney, status post-
nephrectomy, is causally related to his 
period of active service or any incident 
thereof, to include his presumed exposure 
to Agent Orange or benzene chemicals.  In 
addition, the clinician is asked to 
address whether renal cell carcinoma 
constitutes a type of "soft tissue 
sarcoma."  A supporting rationale must 
be provided for all opinions expressed.  

7.  The Veteran must be afforded an 
appropriate examination with respect to 
his claim for service connection for a 
thyroid disorder.  The claims folder must 
be made available to the examiner.  As 
part of the examination, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not, 
i.e., at least a 50 percent probability, 
that the Veteran's Hashimoto's 
thyroiditis with goiter, status post-
thyroidectomy, is causally related to his 
period of active service or any incident 
thereof, to include his presumed exposure 
to Agent Orange or benzene chemicals.  A 
supporting rationale must be provided for 
all opinions expressed.  

8.  The Veteran must be afforded an 
appropriate examination with respect to 
his claim for service connection for 
gallstones.  The claims folder must be 
made available to the examiner.  As part 
of the examination, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not, 
i.e., at least a 50 percent probability, 
that the Veteran's gallstones are 
causally related to his period of active 
service or any incident thereof, to 
include his presumed exposure to Agent 
Orange or benzene chemicals.  A 
supporting rationale must be provided for 
all opinions expressed.  

9.  Following the completion of the 
above, the AOJ should readjudicate the 
veteran's claims.  If any claim remains 
denied, a Supplemental Statement of the 
Case (SSOC) should be issued and an 
appropriate period of time to respond 
should be provided before the case is 
returned to the Board.  

A Veteran has the right to submit additional evidence and 
argument on a matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

These claims must be afforded expeditious treatment.  The law 
requires that all 


claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112.



____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


